Citation Nr: 1001428	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1961, during peacetime.  His DD-214 indicates that his 
military occupational specialty was an A/C (aircraft) radio 
repairman.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating hearing loss to his active service or any incident 
therein.   

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of tinnitus, and there is no 
objective evidence relating tinnitus to his active service or 
any incident therein.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and bilateral sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The VCAA duty to notify was satisfied by January 2005 and 
March 2005 letters.  These letters fully addressed all three 
notice elements; informed the Veteran of what evidence was 
required to substantiate his service connection claims; and 
of the Veteran's and VA's respective duties for obtaining 
evidence.     

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims file contains STRs, VA 
medical evidence, private medical evidence, and the 
statements of the Veteran and his representative.  The 
Veteran was afforded and underwent a Compensation and Pension 
(C&P) examination to determine the etiology of his claimed 
bilateral hearing loss and tinnitus disabilities at the VA 
Outpatient Clinic in Pensacola, Florida, in May 2005.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board notes that the Veteran requested that the VA obtain 
private treatment records regarding his bilateral hearing 
loss disability from Hearing Associates of Pensacola.  See 
March 2005 "Authorization and Consent to Release Information 
to VA," VA Form 21-4142.  In an April 2005 letter, the VA 
requested such records.  See April 2005 Letter Requesting 
Treatment Records from Hearing Associates of Pensacola.  
However, Hearing Associates of Pensacola failed to respond to 
such request.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Hearing Loss

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  The Veteran claims he was exposed to jet engine and 
aircraft noise without the use of ear protection while 
serving as an aircraft radio repairman.  See "Statement in 
Support of Claim," VA Form 21-4138, received August 2005 
(Notice of Disagreement); May 2005 VA Audio Examination 
Report; January 2010 Informal Hearing Presentation.  His DD-
214 shows that his military occupational specialty was an A/C 
(aircraft) radio repairman.  

On review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Under the laws administered by the VA, there is a current 
bilateral hearing loss disability, as reflected in an May 
2005 VA Audio Examination Report, since the auditory 
threshold in frequencies 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater bilaterally.  See 38 C.F.R. § 3.385.  
The threshold for normal hearing is from 0 to 20 decibels.  
The higher threshold levels indicate hearing loss as defined 
by 38 C.F.R. § 3.385.  

Although there is evidence of a current diagnosis of 
bilateral hearing loss and the Veteran is competent to 
describe his in-service noise exposure, the record is 
negative for complaints, treatment, or diagnoses of bilateral 
hearing loss during his active military service.  In this 
regard, the Veteran's July 1959 Flight Physical Report and 
February 1961 Separation Examination Report indicates that 
hearing is within normal limits.  

There is also no evidence of bilateral sensorineural hearing 
loss within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).  In fact, the first indication of 
complaints of bilateral hearing loss is reflected in an April 
1996 Private Audio Examination Report from Sacred Heart 
Hospital, dated approximately thirty-five years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, there is no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
current bilateral hearing loss and his service.  In fact, the 
record contains a negative nexus opinion, and the Veteran has 
not provided an opinion to the contrary.  In this regard, the 
Veteran underwent a C&P examination at the Pensacola VA 
Outpatient Clinic in May 2005.  The Veteran complained of 
bilateral hearing loss and tinnitus beginning in military 
service.  The Veteran reported exposure to jet engine and 
flight line noise without protection while in-service.  He 
also reported post-service industrial noise exposure for many 
years.  After reviewing the Veteran's claims folder, 
including his STRs and post-service treatment records, and 
upon completing an audio examination, the examiner assessed 
bilateral sensorineural hearing loss, and opined that the 
Veteran's bilateral hearing loss is "not related to acoustic 
trauma incurred in military service."  The examiner based 
his opinion on the lack of complaints, treatment, and/or 
diagnoses of bilateral hearing loss in-service, and the many 
years between service and his current complaints of hearing 
loss, specifically stating that hearing loss "occurs at the 
time of [noise] exposure, not after [the] noise has ceased."  
See May 2005 VA Audio Examination Report.    

Tinnitus

The Veteran is also seeking service connection for tinnitus, 
which he attributes to in-service noise exposure.  As noted, 
his DD-214 shows that his military occupational specialty was 
an A/C (aircraft) radio repairman.  

There is competent medical evidence of a current disability, 
thereby satisfying the first element of a service connection 
claim.  In this regard, a May 2005 VA Audio Examination 
Report includes a diagnosis of tinnitus.    

While there is evidence of a current diagnosis of tinnitus 
and the Veteran is competent to describe his in-service noise 
exposure, the record contains no complaints, treatment, or 
diagnoses of tinnitus during his active service.  However, 
this does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d).
 
Tinnitus was not objectively demonstrated until May 2005 (see 
May 2005 VA Audio Examination Report), which is approximately 
forty-four years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
tinnitus and his active service.  In fact, the claims folder 
contains a negative opinion regarding the relationship 
between the Veteran's tinnitus and his service.  In this 
regard, a May 2005 VA Audio Examination Report includes an 
opinion that the Veteran's tinnitus is "not related to 
acoustic trauma incurred in military service" because the 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of tinnitus in-service, and tinnitus "occurs at 
the time of [noise] exposure, not after [the] noise has 
ceased."  See May 2005 VA Audio Examination Report.    
  
Conclusion

The Board acknowledges the Veteran's implied claim that the 
May 2005 VA Audio Examination Report may be inadequate 
because such report relies only on the absence of complaints, 
treatment, and/or diagnoses of bilateral hearing loss and 
tinnitus in-service; thus, a new examination should be 
provided.  See January 2010 Informal Hearing Presentation.  
However, as discussed above, the preponderance of the 
evidence is against the Veteran's service connection claims.  
The Veteran's STRs are negative for any complaints, 
treatment, or diagnoses of hearing loss or tinnitus in-
service, and many years passed between service and any 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus post-service.   Thus, there is no evidence to the 
contrary that the Veteran's hearing loss or tinnitus was 
related to service or developed in-service.  

The Board also notes that the Veteran claimed a VA 
audiologist opined that his hearing loss was related to his 
service.  See March 2006 "Appeal to the Board," VA Form 9.  
Review of the record is negative for such opinion.  Thus, the 
Board finds that the Veteran's statement amounts to hearsay 
medical evidence.  Hearsay medical evidence, as transmitted 
by layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  
   
In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss and tinnitus to service is 
the Veteran's own statements.  The Board notes that the 
Veteran is competent to describe his symptomatology.  See 
Layno, 6 Vet. App. at 469.  However, the Veteran's opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.
  
For the reasons discussed above, the Board concludes that 
bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, and bilateral sensorineural hearing 
loss may not be presumed to have been incurred therein.  The 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 
at 54.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


